STONE, J. —
It is not necessary for us to decide in this case, whether or not the plaintiff below was competent to prove his demand of twenty-five dollars, against the estate of the defendant’s intestate. He did not testify to a demand exceeding twenty dollars; and hence, the decision made by the circuit court on this point, whether right or wrong, did not injure the appellant. — Code, § 2779; McLendon v. Hamblin, 34 Ala. 86.
[2.] The only remaining exception is, that the circuit court allowed the plaintiff to remit all of his demand over $19 50, and then become a general witness in the cause. That practice has too long prevailed in this State, and received the sanction of this court, to be now open to controversy. — King v. Dougherty, 2 Stew. 487; Bentley v. Wright, 3 Ala. 607 ; Henderson v. Plumb, 18 Ala. 74 ; Crabtree v. Cliatt, 22 Ala. 181.
The judgment is affirmed.